 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11                                                       Case No. 1:18-cv-00697-AWI-EPG
      CARLOS ORNELAS,
12                                                       ORDER REJECTING STIPULATED
                             Plaintiff,                  PROTECTIVE ORDER
13
                       v.                                (ECF No. 17)
14

15    Home Depot U.S.A., Inc.,
16                           Defendant.
17
            On November 27, 2018, the parties filed a Stipulated Protective Order. (ECF No. 17).
18
     “The court may, for good cause, issue an order to protect a party or person from annoyance,
19
     embarrassment, oppression, or undue burden or expense.” Fed. R. Civ. P. 26(c). “In the federal
20
     judicial system trial and pretrial proceedings are ordinarily to be conducted in public.” Olympic
21
     Ref. Co. v. Carter, 332 F.2d 260, 264 (9th Cir. 1964) (“The purpose of the federal discovery rules,
22
     as pointed out in Hickman v. Taylor, 329 U.S. 495, 501, 67 S.Ct. 385, 91 L.Ed. 451, is to force a
23
     full disclosure.”) “As a general rule, the public is permitted ‘access to litigation documents and
24
     information produced during discovery.’” In re Roman Catholic Archbishop of Portland in
25
     Oregon, 661 F.3d 417, 424 (9th Cir. 2011) (quoting Phillips v. Gen. Motors Corp., 307 F.3d
26
     1206, 1210 (9th Cir.2002) and citing San Jose Mercury News, Inc. v. U.S. Dist. Court, 187 F.3d
27
     1096, 1103 (9th Cir.1999) (“It is well-established that the fruits of pretrial discovery are, in the
28
                                                         1
 1   absence of a court order to the contrary, presumptively public.”)).

 2          Eastern District of California Local Rule 141.1 governs the entry of orders protecting

 3   confidential information in this District and states, “All information provided to the Court in a

 4   specific action is presumptively public. . . . Confidential information exchanged through

 5   discovery, contained in documents to be filed in an action, or presented at a hearing or trial

 6   otherwise may be protected by seeking a protective order as described herein.” L.R. 141.1(a)(1).

 7   Part (c) contains the requirements for a proposed protective order:

 8                    (c) Requirements of a Proposed Protective Order. All stipulations
                      and motions seeking the entry of a protective order shall be
 9                    accompanied by a proposed form of order. Every proposed protective
                      order shall contain the following provisions:
10
                      (1) A description of the types of information eligible for protection
11                    under the order, with the description provided in general terms
                      sufficient to reveal the nature of the information (e.g., customer list,
12                    formula for soda, diary of a troubled child);
13                    (2) A showing of particularized need for protection as to each
                      category of information proposed to be covered by the order; and
14
                      (3) A showing as to why the need for protection should be addressed
15                    by a court order, as opposed to a private agreement between or
                      among the parties.
16
     L.R. 141.1(c).
17
            The Stipulated Protective Order, (ECF No. 17), submitted by the parties fails to comply
18
     with Local Rule 141.1(c), and must be rejected. However, the parties are granted leave to re-
19
     submit a compliant stipulated protective order for Court approval.
20
21   IT IS SO ORDERED.
22
        Dated:     November 28, 2018                              /s/
23
                                                          UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
                                                          2
